                                                                                     Exhibit
10.13

 

 

 

                                                                                     September
5, 2006

 

Lawrence S. Olanoff, M.D., Ph.D.

 

Dear Lawrence:

            We are delighted to extend our offer of employment to you for the
position of President and Chief Operating Officer at an annual salary of
$750,000 (Base Salary), and paid semi-monthly. In this position, located at our
New York Corporate Headquarters, you will report to Howard Solomon, Chief
Executive Officer. You will be eligible to receive an annual bonus (with a
target of 40%-50% of base; standard executive bonus range is zero to 50%) based
upon Company and your individual performance (the "Bonus"). You will be granted
a prorated Bonus for the 2006 calendar year, which shall be no less than
$100,000. Typically, the Bonus will be paid with the final calendar year
payroll, on or about December 31st. In addition, you will be eligible for
consideration for merit increases in Base Salary for each year of your
employment commencing with calendar year 2008, following your performance review
in December of the previous year. You will be granted a stock option of 250,000
shares of Forest Laboratories, Inc. stock subject only to approval by our Board
of Directors effective upon your employment start date as President and Chief
Operating Officer. These stock options have a 10-year expiry. The vesting
schedule is as follows:

                        15% after the first grant year (15% total)
                        another 15% at the end of the second grant year (30%
total)
                        another 15% at the end of the third grant year (45%
total)
                        another 15% at the end of the fourth grant year (60%
total), and
                        after the fifth grant year the remaining 40% (100%
total)


            In the past, stock option grants for senior executives have been
awarded annually in December as part of the compensation cycle. Therefore, it
would not be unreasonable to forecast additional stock option awards for your
service beginning in December 2007, and thereafter, commensurate with your
position and option grants to senior executive officers generally. All stock
option awards will be exercisable, for active employees, based upon the terms
and conditions of the stock option agreement as provided to you by the Company.

            During the term of your employment, you shall be entitled to such
benefits and perquisites as are generally made available to senior executive
officers of Forest. By way of illustration and not limited by the preceding
sentence, Forest shall provide you with the following benefits: You and your
dependents will be eligible for participation in Forest Laboratories Medical and
Dental plans. You will also be eligible to participate in our Flexible Spending
Accounts (Medical/ Dependent), Life, Profit Sharing, 401K Savings, Deferred
Compensation, and Long Term Disability plans in accordance with the standard
eligibility requirements as defined in the respective plans. You will also
receive four (4) weeks paid vacation in accordance with Company policy. This
vacation period will be prorated for calendar year 2006.

            Accompanying this position will be a company car. Forest will either
lease or purchase a vehicle of your choosing for your use. The car allowance
provided will be commensurate with the car allowances provided to other senior
executive officers. This company vehicle will require only minimal tax liability
resulting from your personal use. Following your employment, we will make the
appropriate arrangements with you. Forest will reimburse you for all reasonable,
ordinary and necessary expenses incurred by you in the performance of your
duties, provided you account to Forest for such expenses in the manner
prescribed by Forest.

            Pursuant to this agreement, Forest will provide you with a three (3)
year employment guarantee as of your start date, limited to severance and
certain benefits in the event of a termination of your employment by Forest
without Cause or your termination of employment for Good Reason (as the terms
are defined in the Change in Control Employment Agreement referred to below). In
such event, this severance agreement will provide you with semi-monthly Base
Salary payments for a period of either the balance of the three year contract,
or for one year, which ever is greater, plus one Bonus payment (the higher of
the last actual bonus payout, or 50% of salary target). In the event that the
employment guarantee is activated, you agree, subject to your availability, to
be reasonably available to management for consultations from time to time during
the period of salary continuation, it being understood that you shall not be
required to perform such consultation for any specified minimum number of hours.
Further, Forest shall continue health care coverage (medical and dental) for
yourself and any eligible family members for the period concurrent with salary
continuation, or until coverage is obtained by you, which ever is earlier. Such
coverage shall be on the same terms and conditions and at the same cost as for
active senior executive officers of Forest. During any period of the employment
agreement there shall not be any accelerated vesting of stock options. However,
any stock options previously awarded to you shall continue to vest until the
expiration of the three year employment agreement.

            Finally, as President and Chief Operating Officer, you will be
eligible to participate in Forest Laboratories, Inc.’s Change in Control
Employment Agreement in the form attached hereto and incorporated herein. This
agreement provides for a three-year salary protection in the event of a hostile
takeover of the company.

            Please sign your acceptance of this Offer of Employment and return
it to me no later than Tuesday, September 5, 2006. I would appreciate a verbal
concurrence as soon as you are able.

            We are projecting a start date for your employment as being on
October 30, 2006 and your appointment as President and Chief Operating Officer
to be effective as of such date. As required by the U.S. Department of Labor and
pursuant to the Immigration and Nationality Act, our company is required to
verify the identity and employment authorization of all new hires. In order to
comply with this legal obligation, we must complete an Employment Eligibility
Verification Form (I-9) within three (3) days of your hire. We have enclosed a
list of forms needed to comply with the requirement (Form I-9) for your review.
Please note that you will need to provide on the first day of your employment
either (i) one document from "list A" or (ii) one document from "list B" and one
document from "list C" of the form (see the enclosed I-9 list). If you
anticipate having difficulty completing the Form I-9 or producing the required
documents, please contact me as soon as possible.

            If you have any questions, please contact me as soon as possible.

                                                                                    Sincerely,

                                                                                    
/s/ Howard Solomon       

                                                                                    Howard
Solomon

                                                                                    Chairman
and Chief Executive Officer

ACCEPTED & AGREED:

 

 

/s/ Lawrence S. Olanoff, M.D., Ph.D.

Lawrence S. Olanoff, M.D., Ph.D.

Attachment I-9; Change in Control

cc: H. Solomon

 